Citation Nr: 1539092	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-41 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hand and wrist disabilities, to include as secondary to service-connected left shoulder disability.  

2.  Entitlement to an initial rating in excess of 20 percent for a left shoulder disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to February 1976.

These matters are before the Board of Veterans' Appeals  (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that granted service connection and assigned an initial 20 percent rating for a left shoulder disability and from an April 2010 rating decision that denied service connection for bilateral scapholunate advanced collapsed wrist pattern of arthritis (claimed as a bilateral hand disability), on a direct and secondary basis.  

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.


REMAND

With regard to the claim for an initial higher rating for a service-connected left shoulder disability, the Veteran asserts that his symptoms are more severe than rated in the currently assigned ratings.  The Board notes that the Veteran last underwent a VA examination of the left shoulder disability in July 2008, over six years ago.  Therefore, to ensure that the record indicates the current severity of the left shoulder disability, a more contemporaneous examination is needed.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

With regard to the claim for service connection for a bilateral hand and wrist disability, the Veteran asserts that he has bilateral hand and wrist disabilities caused or aggravated by a service-connected left shoulder disability.  Medical records associated with the claims file show that the Veteran is diagnosed with bilateral scapholunate advanced collapsed wrist pattern of arthritis and carpal tunnel syndrome (CTS).   In the April 2010 rating decision, the RO determined that there was no evidence that the bilateral wrist or hand disabilities were related to service or to a service-connected disability, to include on the basis of aggravation.  However, there is no medical evidence of record addressing a theory of secondary service connection and the Veteran has not yet been provided a VA examination addressing the etiology of any diagnosed bilateral hand disability, to include bilateral scapholunate advanced collapsed wrist pattern of arthritis and CTS.  Thus, a remand is necessary to make a decision on this claim.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with an opportunity to identify and authorize VA to obtain any outstanding VA or non-VA medical records pertaining to the claims on appeal.   The Veteran should be advised that in the alternative, he may obtain and submit those records.

2.  Schedule the Veteran for a VA examination to determine the severity of a left shoulder disability and the nature and etiology of any diagnosed bilateral hand and wrist disability.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, with the rationale for the conclusions reached

(a) The examiner must conduct left shoulder range of motion studies, to specifically include forward flexion, abduction, external rotation, and internal rotation, reported in degrees.  The examiner must comment on the presence or absence of ankylosis, dislocations, malunion and nonunion of the clavicle and scapula, deformity, and any related condition of the left upper extremity.  After reviewing the Veteran's complaints and medical history, the examiner must provide an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups.  The examiner must also report any neurological findings due to the service-connected left shoulder disability.

(b) The examiner should also identify all diagnosed hand and wrist disabilities, whether bilateral or unilateral.  For each diagnosed the hand and wrist disability, to include bilateral scapholunate advanced collapsed wrist pattern of arthritis and CTS, the examiner should opine:  (1) Whether the disability is at least as likely as not (50 percent or more probability) incurred in or aggravated by the service; (2) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a bilateral hand or wrist disability, to include bilateral scapholunate advanced collapsed wrist pattern of arthritis and CTS, that is proximately due to or caused by a service-connected left shoulder disability; and (3) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a bilateral hand disability, to include bilateral scapholunate advanced collapsed wrist pattern of arthritis and CTS, that is aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected left shoulder disability.  

4.  Then, readjudicate the claims, to include consideration of all applicable criteria for rating a service-connected left shoulder disability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

